Case 3:19-cr-O0060-DCB-FKB Document 39 Filed 11/19/20 Page 1 of 4

IN THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
NORTHERN DIVISION

UNITED STATES OF AMERICA

v. CRIMINAL NO. 3:19cr-60-DCB-FKB
XAVIER D. COOPER
| AGREED PRELIMINARY ORDER OF FORFEITURE

Pursuant to a separate Plea Agreement and Plea Supplement between the defendant,
XAVIER D. COOPER, by and with the consent of his attorney, and the UNITED STATES OF
AMERICA (hereinafter “Government”), defendant agrees that the following findings are correct,
and further agrees with the adjudications made herein. Accordingly, the Court finds as follows:
1, The Defendant is fully aware of the consequences of having agreed to forfeit to the

Government his interests in and to the hereinafter described property, having been apprised

of such by his attorney and by this Court; and he has freely and voluntarily, with knowledge

of the consequences, entered into a Plea Agreement and Plea Supplement with the

Government to forfeit such property.

2. The Defendant agrees, the.

1. Romarm/Cugir semi-automatic pistol, model Draco, 7.62x39mm caliber,
Serial No.: DA950216; and
2. Any ammunition seized;
‘(the “Subject Property”) constitutes or was derived from proceeds that the defendant
obtained, directly or indirectly, as a result of the offense charged in the Indictment and/or
was used, or intended to be used, in any manner or part, to commit, or to facilitate the

commission of the offense charged in the Indictment. Such property is, therefore, subject

to forfeiture pursuant to 18 U.S.C. § 924(d)(1) and 28 U.S.C. § 2461(c).
Case 3:19-cr-O0060-DCB-FKB Document 39 Filed 11/19/20 Page 2 of 4

The Defendant has been apprised that Rule 32.2 of the Federal Rules of Criminal

Procedure, and 18 U.S.C. § 982 require the Court to order the forfeiture of the Subject

Property at, and as a part of, the sentencing proceeding. The Defendant does hereby

waive such requirement and the requirement that the forfeiture be made a part of the

sentence as ordered by the Court in the document entitled “Judgment in a Criminal Case.”

The Defendant and his attorney further agree that the Court should enter this Order

immediately, and agree that the forfeiture ordered hereunder will be a part of the sentence

of the Court regardless whether ordered at that proceeding and/or whether attached as a

part of the said “Judgment in a Criminal Case.”

IT 18, THEREFORE, ORDERED AND ADJUDGED AS FOLLOWS:

a.

That the Defendant shall forfeit to the United States,

1. Romarm/Cugir semi-automatic pistol, model Draco, 7.62x39mm caliber,
Serial No.: DA950216; and

2. Any ammunition seized.

The Court has determined, based on the Defendant’s Plea Agreement and Plea

Supplement, that the following property is subject to forfeiture pursuant to 18

U.S.C, § 924(d)(1) and 28 U.S.C, § 2461(c), that the Defendant had an interest in

such property and that the Government has established the requisite nexus between

such property and such offenses.

The United States may conduct any discovery it considers necessary to identify,
locate, or dispose of the property subject to forfeiture or substitute assets for such
property.

The United States shall publish notice of the order and its intent to dispose of the

property in such a manner as the United States Attorney General may direct. The
Case 3:19-cr-O0060-DCB-FKB Document 39 Filed 11/19/20 Page 3 of 4

United States may also, to the extent practicable, provide written notice to any
person known to have an alleged interest in the subject property. Fed. R. Crim. P,
32.2(b)(6).

e. Any person, other than the above named Defendant, asserting a legal interest in the
subject property may, within thirty days of the final publication of notice or receipt
of notice, whichever is earlier; petition the court for a hearing without a jury to-
adjudicate the validity of his alleged interest in the subject property, and for an
amendment of the Order of Forfeiture, pursuant to 21 U.S.C. § 853(n).

f. Pursuant to Fed. R. Crim. P, 32.2(b)(4)(A), this Preliminary Order of Forfeiture
shall become final as to the Defendant at the time of sentencing [or before
sentencing if the Defendant consents] and shall be made part of the sentence and
included in the judgment. If no third party files a timely claim, this order shall
become the Final Order of Forfeiture, as provided by Fed. R, Crim, P. 32.2(c)(2).

g. Any petition filed by a third party asserting an interest in the subj ect property shall
be signed by the petitioner under penalty of perjury and shall set forth the nature
and extent of the petitioner’s right, title, or interest in the subject property, the time
and circumstances of the petitioner’s acquisition of the right, title or interest in the
subject property, any additional facts supporting the petitioner’s claim, and the
relief sought, |

h. After the disposition of any motion filed under Fed. R. Crim. P. 32.2(c)(1)(A) and
before a hearing on the petition, discovery may be conducted in accordance with
the Federal Rules of Civil Procedure upon a showing that such discovery is

necessary or desirable to resolve factual issues. Fed. R. Crim. P. 32,2(¢)(1)(B).

3
Case 3:19-cr-O0060-DCB-FKB Document 39 Filed 11/19/20 Page 4 of 4

i. The United States shall have clear title to the subject property following the Court’s
disposition of all third-party interests, or, if none, following the expiration of the
period provided in 21 U.S.C. § 853(n)(2) for the filing of third party petitions.

The Court shall retain jurisdiction to enforce this Order, and to amend it as necessary,

pursuant to Fed. R. Crim. P. 32.2(e).

“|
SO ORDERED AND ADJUDGED this Bday of _N\ACin\per- , 2020.

UNITED STATES DISTRICT JUDGE

 

AGREED:

Budi pS

ANDREW W. EICHNER
Assistant United States Attorney

DU
XAVIER D. GOOPER
Deffndant

ABBY I y’ >
Attorney for Yefendgft

 

 

 
